 


110 HR 5653 IH: To reduce temporarily the duty on certain isotopic separation machinery and apparatus, and parts thereof, for use in the construction of an isotopic separation facility in southern New Mexico.
U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5653 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2008 
Mr. Pearce (for himself, Mr. Udall of New Mexico, and Mrs. Wilson of New Mexico) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To reduce temporarily the duty on certain isotopic separation machinery and apparatus, and parts thereof, for use in the construction of an isotopic separation facility in southern New Mexico. 
 
 
1.Certain isotopic machinery and apparatus, and parts thereof, for use in the construction of an isotropic separation facility in southern New Mexico 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.84.05Isotopic separation machinery and apparatus, and parts thereof, for use in the construction of an isotopic separation facility located in southern New Mexico known as the National Enrichment Facility (provided for in subheading 8401.20.00)2.2%No changeNo changeOn or before 12/31/2011    .  
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
